UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2468



NORMAN EARL HOLLY,

                                            Petitioner - Appellant,

          versus


INTERNAL REVENUE,

                                             Respondent - Appellee.



Appeal from the United States Tax Court.    (Tax Ct. No. 96-18414)


Submitted:   December 17, 1998          Decided:     December 30, 1998


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Norman Earl Holly, Appellant Pro Se.      Jonathan Samuel Cohen,
Loretta C. Argrett, Michelle Bachand O’Connor, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Stuart L. Brown, INTERNAL
REVENUE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Norman Holly noted this appeal from the tax court’s decision

outside the ninety-day appeal period established by Fed. R. App. P.

13(a).   See also 26 U.S.C. § 7483 (1994).   The tax court entered

its final decision on June 23, 1998; Holly filed his notice of

appeal in this court on September 23, 1998, which then forwarded

the notice to the tax court.   Holly did not timely move to vacate

or revise the decision in accordance with Tax Ct. R. 162.   Holly’s

failure to note a timely appeal deprives this court of jurisdiction

to consider this case.   See Spencer Med. Assoc. v. Commissioner,

155 F.3d 268, 269 (4th Cir. 1998).   We therefore grant the Commis-

sioner’s motion and dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2